Citation Nr: 1720460	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

			
THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served with the Army from January 1952 to January 1954, and from February 1954 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      decision from the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) which denied entitlement to TDIU.

The Veteran testified at a December 2011 Travel Board hearing before a Veterans Law Judge who has since left employment with the Board.  A copy of this transcript is of record.  The Veteran thereafter declined his right to request another Board hearing.

In a June 2012 Board decision for an increased rating for degenerative disc disease of the low back disability and left lower extremity radiculopathy, the Board found that a claim for TDIU was informally raised in the record, which required further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for total disability evaluation on the basis of individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim).  The Board remanded the claim for TIDU for VCAA notice and adjudication. 

Upon return to the Board, the claim was again remanded in August 2016 for a VA medical opinion and further evidential development, which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

For the entire period on appeal, the Veteran has been able to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in July 2012 which met the VCAA notice requirements with respect to the claim for entitlement to a TDIU.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private treatment records, and VA examinations.  VA examinations were provided in September 2015 and October 2016 in connection to the Veteran's claim for entitlement to a TDIU.  The Board finds that the September 2015 and October 2016 VA examinations and opinions, in the aggregate, adequately addressed the Veteran's current diagnoses, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The October 2016 VA examinations and opinions also substantially complied with the terms of the prior remand directives.  Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.   38 C.F.R. § 4.16(a) (2016).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for consideration under 38 C.F.R. §  3.321(b), in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal, a TDIU is not warranted.  The Veteran, in a September 2013 Veteran's Application for Increased Compensation Based on Unemployability, contended that his service-connected bilateral pes planus prevented him from securing or following any substantially gainful occupation since December 2012, the last time he worked full-time and became too disabled to work.  

The Veteran is service-connected for bilateral pes planus, rated at 30 percent disabling; degenerative disc disease of the lumbar spine, rated at 20 percent disabling; left lower extremity radiculopathy, rated at 10 percent disabling; hallux valgus of the right great toe, at 10 percent disabling; and hallux valgus of the left great toe, at 10 percent disabling.  The Veteran has been receipt of a combined rating of 60 percent disabling since 2008 aside from brief periods during which he was rated 100 percent disabling under 38 C.F.R. § 4.30.  The Veteran does not meet the minimum schedular requirements for TDIU as he does not have at least one disability assigned a 40 percent rating.  The Board finds, therefore, that entitlement to a TDIU is not warranted under section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).

The Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.  The Board finds that for the entire rating period on appeal, the Veteran was precluded from performing physical labor due to his service-connected disabilities but was able to perform sedentary work.

At a June 2010 VA neck examination, the Veteran reported he lost 6 months of work in the past 12-month period due to his low back problems.  The VA examiner indicated that, based on her review of the Veteran's medical records, the Veteran did not have visits for low back problems since June 2009 and there appeared to have been time off due to bunion surgery and a hospital admission for chest pain.

From June 2010 to January 2011, VA treatment records show the Veteran was given work release certificates due to bunion-removal surgery on his left foot and hammer toe surgery on his right foot, due to service-connected hallux valgus of the right great toe. (The Veteran was in receipt of a 100 percent rating from June 3, 2010 to July 31, 2010; October 21, 2010 to December 31, 2010; and from July 18, 2011 to October 30, 2011 based on related convalescence.)

In a September 2013 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in December 2012 as a barber.  The Veteran had worked for his own business from May 1989 to December 2012, and previously worked at the barber concession at Fort Knox, Kentucky from 1955 to 1989.  The Veteran identified having a GED which he 
completed in 1978.

In an April 2015 note, the Veteran reported that he completed his GED after being discharged and later earned an associate's degree following five years of study at a Bible college.  He also indicated that he still works one day a week and by appointment on other days as a self-employed barber.

In a September 2015 VA examination for foot conditions, to include pes planus, the Veteran reported he last worked at his barber shop in 2014, which was still in his name but profits go to his grandson.  He had then worked assisting his handicapped daughter and was paid out of her disability income for this, but she had passed in January 2015 and he had not worked since.  The Veteran also reported that he had to walk less due to pain in the joints of his great toes, not due to flat feet.  The Veteran regularly used orthotic soles as a normal mode of locomotion for his foot conditions.  The VA examiner opined that the Veteran's service-connected pes planus and hallux valgus of the right and left great toes impacted the Veteran's ability to perform physical labor but did not preclude him from performing sedentary work, such as work as a dispatcher, receptionist, telemarketing, data entry or video security monitoring.  

Private treatment records dated July 2016 indicate the Veteran had significant arthritis and severe canal stenosis, and significant scoliosis that causes him significant pain in back and legs, and weakness in legs.  The Veteran reported he was unable to stand for longer than five minutes on his own and depends on a walker to ambulate.  The private physician opined that due to the Veteran's significant arthritis, stenosis and scoliosis in the lumbar spine, the Veteran would not be capable of working.

In an October 2016 VA examination for back conditions, to include thoracolumbar spine, the Veteran reported that he could not cut 30 heads of hair per day anymore like he used to do in his prime.  He indicated that he performed janitorial work just after service and became a barber in 1955, where up until three years ago, he started cutting back on his work due to his low back pain.  He currently cuts 2-3 heads of hair per week upon request of his customers.  The Veteran reported that he couldn't walk up the steps at church or go down his basement steps due to his spine condition.  Upon range of motion testing with repetitive use testing, the VA examiner indicated that pain, weakness, fatigability or incoordination could significantly limit functional ability when the Veteran uses his back repeatedly.  The Veteran required the use of a prescribed wheeled walker, cane and back brace as a normal mode of locomotion.  The VA examiner opined that the Veteran could not work full time standing cutting hair nor could he sit for long periods of time due to his service-connected degenerative disc disease of the lumbar spine.  The examiner further stated that the Veteran would be able to do sedentary work, such as filing, answering phones and telemarketing with the ability to change position as needed.

In an October 2016 VA examination for peripheral nerve conditions, the Veteran reported that he had a sharp pain in the lateral calf area which would come and go and occasionally awakened him at night, with constant numbness in his left lower extremity.  The VA examiner found that the Veteran had moderate incomplete paralysis of his left sciatic nerve which impacted his ability to work, as the Veteran indicated his left leg becomes weak if he stands on it for longer than 10-15 minutes.  The examiner opined that the Veteran would be limited in walking and standing due to his service-connected left lower extremity radiculopathy, however, he could do sedentary work such as filing, answering phones and telemarketing with the ability to change position every 10-15 minutes.

In an October 2016 VA examination for foot conditions, to include pes planus, the Veteran reported that he had daily flare-ups of bilateral foot pain after walking a quarter of a block, standing more than 10-15 minutes, or even at times when lying in bed.  The Veteran also indicated that he cannot jog for exercise anymore or walk in a grocery store.  The Veteran regularly used molded orthotic shoes as a normal mode of locomotion for his foot conditions.  The VA examiner opined that the Veteran could not stand or walk for long periods of time due to his service-connected bilateral hallux valgus of both great toes, and bilateral pes planus, however, the Veteran could do sedentary work such as answering the phone, filing and telemarketing, with limited walking and standing.

In an October 2016 VA medical opinion, the VA examiner, who performed the previously mentioned October 2016 VA examinations, indicated that although the Veteran stated he dealt with the pain related to his service-connected disabilities over the years, he still did his job running his own barber shop and cutting hair full-time for many years.  He states that he is still working, cutting 2-3 heads per week on average upon request of his customers.  The Veteran would be limited in his ability to stand more than 10-15 minutes, walk more than a fourth of a block, or go up or down stairs, however, he has good use of his upper extremities and can function in a sedentary job such as filing, answering phones or telemarketing.  In this line of work, he would need the ability to change position every 10-15 minutes.

After review of the medical and lay evidence of record, the Board finds that referral for consideration of TDIU on an extraschedular basis is not warranted as the evidence does not show that the Veteran is unemployable solely due to his service-connected disabilities.  38 C.F.R. § 4.16(b) (2016). Although a private physician assistant opined in a July 2016 statement that she did not believe the Veteran would be capable of working, it is noted that she considered disabilities not all of which are service-connected.  The Board notes that the Veteran, in a June 2010 VA examination, reported that he lost 6 months of work in the past 12-month period due to his low back problems, but in other statements indicated that he became unemployable in December 2012. 

The evidence does not otherwise indicate significant occupational impairment due to the Veteran's service-connected disabilities, and does not reflect an unusual or exceptional disability picture due to his service-connected disabilities to warrant referral for consideration under 38 C.F.R. § 4.16(b).  VA examinations of record show that while the Veteran is not capable of performing physical labor due to his service-connected disabilities, he is still capable of performing sedentary work as he still has good use of his upper extremities.  The VA examiner, upon interviewing the Veteran, noted that the Veteran was still working, cutting 2-3 heads per week and that he had driven to the appointment and arrived alone.  Upon examination of all the Veteran's service-connected disabilities, the VA examiner opined that the Veteran would be limited in his ability to stand more than 10-15 minutes, to walk more than a quarter of a block, or go up or down stairs, but that he could function in a sedentary job, such as filing, answering phones, or telemarketing.  The Board finds these VA examinations probative as the VA medical opinions in this case are well-reasoned, include a thorough discussion of the evidence of record and include thorough examinations of the Veteran.

There is nothing in the record to show that the Veteran's service-connected disabilities alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevented him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted.  38 C.F.R. § 4.16(b) (2016).  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


